                                   Case 1:19-cv-00064-HCN Document 1 Filed 06/27/19 Page 1 of 1
JS 44 (Rev. 08/18)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is reqmred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 GORDON MARBLE                                                                                               WADE HOVINGA; HAL STOUT; MIKE FOWLKS, Director, DWR;
                                                                                                             PAUL WASHBURN, Supervisor; UTAH DEPT OF WILDLIFE RES
    (b) County of Residence ofFirst Listed Plaintiff                _D_a_v_is_________                        County of Residence of First Listed Defendant _K_a_n_e__________
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (JN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (C)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
 Sy'kes McAllister Law Offices
 311 S. State Street, Suite 240 - Salt Lake City, UT 84111
 (801) 533-0222

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box/or Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box/or Defendant)
0 1 U.S. Government                    ~3 Federal Question                                                                          PTF    DEF                                         PTF      DEF
       Plaintiff                                  (U.S. Government Not a Party)                       Citizen of This State         0 I    0 I      Incorporated or Principal Place      0 4     0 4
                                                                                                                                                      of Business In This State

0 2    U.S. Government                 04       Diversity                                             Citizen of Another State       0 2   0    2   Incorporated and Principal Place    0 5      0 5
          Defendant                               (Indicate Citizenship ofParties in Item Ill)                                                         of Business In Another State

                                                                                                                                     0 3   0    3   Foreign Nation                      0 6      0 6

IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                            Click here for: Nature of Smt Code Descnot10ns.
•                                                                                    .~~   ...                                                                                                        ~   I

0   110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY              0 625 Drug Related Seizure       0 422 Appeal 28 USC 158         0 375 False Claims Act
0   120 Marine                        0 310 Airplane                   0 365 Personal Injury -              of Property 21 USC 881     0 423 Withdrawal                0 376 Qui Tam (31 USC
0   130 Miller Act                    0 315 Airplane Product                 Product Liability        0 690 Other                            28 USC 157                      3729(a))
0   140 Negotiable Instrument
                                             Liability             0 367 Health Care/                                       ~··•ll•llllll•~O                              400 State Reapportionment
0   150 Recovery of Overpayment       0 320 Assault, Libel &             Pharmaceutical                                     I-                                 0          410 Antitrust
        & Enforcement of Judgment            Slander                     Personal Injury                                     0 820 Copyrights                  0          430 Banks and Banking
0   151 Medicare Act                  0 330 Federal Employers'           Product Liability                                   0 830 Patent                      0          450 Commerce
0   152 Recovery of Defaulted                Liability             0 368 Asbestos Personal                                   0 835 Patent - Abbreviated        0          460 Deportation
        Student Loans                 0 340 Marine                        Injury Product                                           New Drug Application        0          470 Racketeer Influenced and
        (Excludes Veterans)           0 345 Marine Product               Liability                                           0 840 Trademark                                  Corrupt Organizations
0   153 Recovery of Overpayment              Liability              PERSONAL PROPERTY . . . . . . . . . . . . . . . . . . . . . . . 0                                     480 Consumer Credit
        of Veteran's Benefits         0 350 Motor Vehicle          0 370 Other Fraud       0 710 Fair Labor Standards        0 861 HIA (1395ft)                0          485 Telephone Consumer
0   160 Stockholders' Suits           0 355 Motor Vehicle          0 371 Truth in Lending         Act                        0 862 Black Lung(923)                            Protection Act
0   190 Other Contract                      Product Liability      0 380 Other Personal    0 720 Labor/Management            0 863 DIWC/DIWW (405(g)) 0                   490 Cable/Sat TV
0   195 Contract Product Liability    0 360 Other Personal               Property Damage          Relations                  0 864 SSID Title XVI              0          850 Securities/Commodities/
0   196 Franchise                           Injury                 0 385 Property Damage   0 740 Railway Labor Act           0 865 RSI (405(g))                               Exchange
                                      0 362 Personal Injury -            Product Liability 0 751 Family and Medical                                            0          890 Other Statntmy Actions
                                            Medical Maloractice                                   Leave Act                                                    0          891 Agricultural Acts
lilllliiilliillll2L
                  ·ll::l:ll            ·]c~:flij!j[i!!!illllllllllllllllllllli.o 790 Other Labor Litigation tl!'!.•!".AFE=n=t:=RA=L-:._m11;;.=   s1um=='"''""1 O          893 Environmental Matters
0   210 Land Condenmation             ~ 440 Other Civil Rights       Habeas Corpus:        0 791 Employee Retirement         0 870 Taxes (U.S. Plaintiff       0          895 Freedom oflnformation
0   220 Foreclosure                   0 441 Voting                 0 463 Alien Detainee          Income Security Act               or Defendant)                              Act
0   230 Rent Lease & Ejectment        0 442Employment              0 510MotionstoVacate                                      0 871 IRS-Third Party             0          896Arbitration
0   240 Torts to Land                 0 443 Housing/                     Sentence                                                  26 USC 7609                 0          899 Administrative Procedure
0   245 Tort Product Liability              Accommodations         0 530 General                                                                                              Act/Review or Appeal of
0   290 All Other Real Property       0 445 Amer. w/Disabilities - 0 535 Death Penalty       .·                                                                               Agency Decision
                                            Employment               Other:                0 462 Naturalization Application                                    0          950 Constitutionality of
                                      0 446 Amer. w/Disabilities - 0 540 Mandamus & Other  0 465 Other Immigration                                                            State Statutes
                                            Other                  0 550 Civil Rigbts            Actions
                                      0 448 Education              0 555 Prison Condition
                                                                   0 560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an "X" in One Box Only)
M 1 Original    LI 2 Removed from                           LI 3      Remanded from              LI 4 Reinstated or     LI 5 Transferred from    LI 6 Multidistrict              LI 8 Multidistrict
       Proceeding                 State Court                         Appellate Court                 Reopened               Another District            Litigation -                 Litigation -
                                                                                                                        (specifo)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under whichg;ou are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION 1--4._,.2__,U_.s_._C_,,§=§_19_8_3;_,1_9_85_;,_a_nd_1_8_8_.- - - - - - - - - - - - - - - - - - - - - - -
                                          Brief description of cause:
                                          Excessive force by unconstitutional handcuffing
VII. REQUESTED IN     0                          CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                       JURY DEMAND:                M Yes       LINo
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                        JUDGE                                                 DOCKET NUMBER
~D~A~TE=-~~~~~~~~~~~~~~~~~~--,S~IG~N---A~TU...;RE;;;;;;O;F=A=TT;;;:O;RN::::E;Y=o=F==RE;c=o=RD==::::;--~-~-

06/26/2019                                                               /s/ Robert B. Sykes
FOR OFFICE USE ONLY                                                                                                              Case: 1:19-cv--ooo64
    RECEIPT #                     AMOUNT                                      APPLYING IFP                                       Assigned To: Nielson, Howard C., Jr
                                                                                                                                 Assign. Date: 6/27/2019
                                                                                                                                 Description: Marble v. Hovinga, et al
